        Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 1 of 7 PageID# 1




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA
                                       Norfolk Division


 UNITED STATES OF AMERICA,              )
                                        )                 Case No. 2:21-cv-344
          Plaintiff,                    )
                                        )
          v.                            )
                                        )
 FERGUSON MANUFACTURING                 )
 COMPANY, INC.,                         )
                                        )
          Defendant.                    )
 _______________________________________)

                            COMPLAINT FOR FEDERAL TAXES

        The United States of America, at the request of the Chief Counsel of the Internal Revenue

Service, a delegate of the Secretary of Treasury, and at the direction of the Attorney General of

the United States, brings this action to collect the unpaid federal employment taxes and civil

penalties for failure to file informational returns, including statutory additions, owed by the

Defendant Ferguson Manufacturing Company, Inc.

                                     Jurisdiction and Venue

        1.     The Court has jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, 1340,

and 1345 and 26 U.S.C. §§ 7402(a).

        2.     Defendant Ferguson Manufacturing Company, Inc. (“Ferguson Manufacturing”),

maintains a principal place of business in Suffolk, Virginia. The City of Suffolk, Virginia is

located in the Eastern District of Virginia, Norfolk Division. See Local Civil Rule 3(B)(3).

Thus, venue is proper in the Eastern District of Virginia pursuant to 28 U.S.C. §§ 1391(b) and

1396.




                                            Page 1 of 7
       Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 2 of 7 PageID# 2




                                              Parties

       3.      Plaintiff is the United States of America.

       4.      Defendant Ferguson Manufacturing is incorporated in Virginia and maintains a

principal place of business in Suffolk, Virginia.

                         Count I: Collect Federal Employment Taxes

       5.      A delegate of the Secretary of the Treasury assessed federal employment taxes

(Forms 941) against Ferguson Manufacturing as follows:

   Assessment         Tax Period        Date of         Amount of      Outstanding Balance (as
      Type             Ending           Earliest         Earliest         of May 10, 2021)
                                      Assessment        Assessment
       FICA          9/30/2010         5/23/2011        $11,832.78             $23,172.87
    (Form 941)
       FICA         12/31/2010     5/23/2011     $12,819.44                    $27,474.21
    (Form 941)
       FICA          3/31/2011      6/6/2011     $10,665.36                    $20,036.19
    (Form 941)
        Total Outstanding Balance (as of May 10, 2021)                         $70,683.27


       6.      Interest has been assessed and has accrued according to law on the unpaid balance

of assessments set forth in Paragraph 5, above, and will continue to accrue until paid in full.

       7.      A delegate of the Secretary of the Treasury gave notice of the tax assessments set

forth in Paragraph 5, above, to Ferguson Manufacturing and made demand for payment of those

assessments.

       8.      Despite notice and demand for payment of the assessments set forth in Paragraph

5, above, Ferguson Manufacturing has neglected or refused to make full payment of those

assessments to the United States.

       9.      As of May 10, 2021, with respect to the assessments described in Paragraph 5,

above, Ferguson Manufacturing is indebted to the United States in the amount of $70,683.27 for




                                            Page 2 of 7
       Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 3 of 7 PageID# 3




federal employment taxes, penalties, and interest, plus statutory additions accruing after that date

as provided by law.

                         Count II: Collect Federal Employment Taxes

       10.     A delegate of the Secretary of the Treasury assessed federal employment taxes

(Forms 941) against Ferguson Manufacturing as follows:

   Assessment         Tax Period        Date of        Amount of       Outstanding Balance (as
      Type             Ending          Earliest         Earliest           of May 3, 2021)
                                      Assessment       Assessment
       FICA            6/30/2011       8/6/2012        $13,932.00              $7,591.48
    (Form 941)
       FICA            9/30/2011        1/2/2012       $12,058.84              $20,382.13
    (Form 941)
       FICA           12/31/2011        8/6/2012       $10,850.46              $8,203.96
    (Form 941)
       FICA            3/31/2012        8/6/2012       $10,414.61              $9,688.20
    (Form 941)
       FICA            6/30/2012       10/1/2012       $10,678.72               $626.04
    (Form 941)
       FICA           12/31/2012       10/7/2013       $10,656.74              $6,947.12
    (Form 941)
       FICA            3/31/2013       9/23/2013       $11,753.19              $21,973.33
    (Form 941)
       FICA            6/30/2013       9/23/2013       $12,391.36              $23,191.15
    (Form 941)
       FICA            9/30/2013       12/30/2013      $10,601.92              $19,677.31
    (Form 941)
       FICA           12/31/2013       10/31/2016      $16,624.80              $16,564.95
    (Form 941)
       FICA            3/31/2014       6/30/2014          $8,573.06            $13,531.72
    (Form 941)
       FICA            6/30/2014       9/29/2014       $10,285.54              $18,419.75
    (Form 941)
       FICA            9/30/2014       10/31/2016      $16,188.72              $18,164.20
    (Form 941)
       FICA           12/31/2014       10/31/2016      $16,593.44              $18,816.40
    (Form 941)
       FICA            3/31/2015       10/31/2016      $17,008.28              $18,170.82
    (Form 941)
       FICA            6/30/2015       10/31/2016      $17,433.48              $14,895.70
    (Form 941)
       FICA            9/30/2015       10/31/2016      $17,869.32              $35,724.66


                                            Page 3 of 7
       Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 4 of 7 PageID# 4




    (Form 941)
       FICA         12/31/2015    10/31/2016      $18,316.06                   $15,984.95
    (Form 941)
       FICA          3/31/2016    10/31/2016      $18,773.96                   $13,254.15
    (Form 941)
       FICA          6/30/2016    10/31/2016      $19,243.30                   $15,691.62
    (Form 941)
       FICA          9/30/2016     3/13/2017       $7,599.32                   $12,353.06
    (Form 941)
       FICA         12/31/2016     3/20/2017       $7,688.36                   $12,581.50
    (Form 941)
       FICA          9/30/2018    12/31/2018       $7,372.00                   $8,195.19
    (Form 941)
       FICA         12/31/2018    11/11/2019       $7,334.42                   $8,700.76
    (Form 941)
       FICA          3/31/2019    10/28/2019       $7,638.53                   $11,905.82
    (Form 941)
       FICA          6/30/2019    10/14/2019       $7,860.94                   $10,078.66
    (Form 941)
       FICA          9/30/2019     2/15/2021      $12,467.50                   $14,624.08
    (Form 941)
       FICA         12/31/2019     2/15/2021      $12,779.18                   $19,471.25
    (Form 941)
       FICA          3/31/2020     2/15/2021      $13,098.66                   $18,945.51
    (Form 941)
         Total Outstanding Balance (as of May 3, 2021)                        $434,355.47


       11.     Interest has been assessed and has accrued according to law on the unpaid balance

of assessments set forth in Paragraph 10, above, and will continue to accrue until paid in full.

       12.     A delegate of the Secretary of the Treasury gave notice of the tax assessments set

forth in Paragraph 10, above, to Ferguson Manufacturing and made demand for payment of those

assessments.

       13.     Despite notice and demand for payment of the assessments set forth in Paragraph

10, above, Ferguson Manufacturing has neglected or refused to make full payment of those

assessments to the United States.




                                            Page 4 of 7
       Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 5 of 7 PageID# 5




       14.     As of May 3, 2021, with respect to the assessments described in Paragraph 10,

above, Ferguson Manufacturing is indebted to the United States in the amount of $434,355.47

for federal employment taxes, penalties, and interest, plus statutory additions accruing after that

date as provided by law.

                       Count III: Collect Federal Unemployment Taxes

       15.     A delegate of the Secretary of the Treasury assessed federal unemployment taxes

(Forms 940) against Ferguson Manufacturing as follows:

   Assessment         Tax Period        Date of        Amount of       Outstanding Balance (as
      Type             Ending          Earliest         Earliest           of May 3, 2021)
                                      Assessment       Assessment
 Unemployment    12/31/2011            8/6/2012         $539.00                 $1,188.58
  (Form 940)
 Unemployment    12/31/2012     9/23/2013       $246.10                          $613.53
  (Form 940)
 Unemployment    12/31/2013      5/1/2017       $275.23                          $529.18
  (Form 940)
 Unemployment    12/31/2014      5/1/2017       $226.69                          $422.36
  (Form 940)
 Unemployment    12/31/2015      5/1/2017       $192.00                          $346.57
  (Form 940)
 Unemployment    12/31/2016     4/24/2017       $201.54                          $293.50
  (Form 940)
 Unemployment    12/31/2018    11/18/2019       $168.85                          $267.21
  (Form 940)
 Unemployment    12/31/2019      3/1/2021      $7,680.00                        $11,661.63
  (Form 940)
      Total Outstanding Balance (as of May 3, 2021)                             $15,322.56


       16.     Interest has accrued according to law on the unpaid balance of assessments set

forth in Paragraph 15, above, and will continue to accrue until paid in full.

       17.     A delegate of the Secretary of the Treasury gave notice of the tax assessments set

forth in Paragraph 15, above, to Ferguson Manufacturing and made demand for payment of those

assessments.



                                            Page 5 of 7
       Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 6 of 7 PageID# 6




       18.      Despite notice and demand for payment of the assessments set forth in Paragraph

15, above, Ferguson Manufacturing has neglected or refused to make full payment of those

assessments to the United States.

       19.      As of May 3, 2021, with respect to the assessments described in Paragraph 15,

above, Ferguson Manufacturing is indebted to the United States in the amount of $15,322.56 for

civil penalties and interest, plus statutory additions accruing after that date as provided by law.

                                      RELIEF REQUESTED

WHEREFORE, the United States respectfully prays this Court:

             A. Enter judgment in favor of the United States and against Ferguson Manufacturing

                Company, Inc., with respect to the federal employment tax assessments described

                in Paragraph 5, above, in the total amount of $70,683.27 as of May 10, 2021, for

                federal employment taxes, penalties, and interest, plus statutory interest and other

                additions to tax accruing thereafter until paid in full;

             B. Enter judgment in favor of the United States and against Ferguson Manufacturing

                Company, Inc., with respect to the federal employment tax assessments described

                in Paragraph 10, above, in the total amount of $434,355.47 as of May 3, 2021, for

                federal employment taxes, penalties, and interest, plus statutory interest and other

                additions to tax accruing thereafter until paid in full;

             C. Enter judgment in favor of the United States and against Ferguson Manufacturing

                Company, Inc., with respect to the federal unemployment tax assessments

                described in Paragraph 15, above, in the total amount of $15,322.56 as of May 3,

                2021, for federal employment taxes, penalties, and interest, plus statutory interest

                and other additions to tax accruing thereafter until paid in full;




                                              Page 6 of 7
         Case 2:21-cv-00344 Document 1 Filed 06/21/21 Page 7 of 7 PageID# 7




             D. Award the United States costs incurred in bringing this action; and

             E. Such other and further relief as the Court deems just and proper.

Dated: June 21, 2021                          Respectfully Submitted,

                                              UNITED STATES OF AMERICA

                                              RAJ PAREKH
                                              ACTING UNITED STATES ATTORNEY

                                       By:    /s/ Daniel P. Shean
                                              DANIEL P. SHEAN, Assistant U.S. Attorney
                                                Virginia State Bar No. 84432
                                              Counsel for the United States of America
                                              Office of the United States Attorney
                                              101 West Main Street, Suite 8000
                                              Norfolk, Virginia 23510-1671
                                              Phone: (757) 441-6331
                                              Fax: (757) 441-6689
                                              Email: Daniel.Shean@usdoj.gov

                                              DAVID A. HUBBERT
                                              Acting Assistant Attorney General

                                       By:    /s/ Ann E. Nash
                                              ANN E. NASH, Trial Attorney *
                                                Virginia State Bar 71311
                                              Counsel for the United States of America
                                              U.S. Department of Justice, Tax Division
                                              P.O. Box 227
                                              Washington, D.C. 20044
                                              Phone: (202) 307-6489
                                              Fax: (202) 514-6866
                                              Email: Ann.E.Nash@usdoj.gov




*
    Pro hac vice application forthcoming


                                             Page 7 of 7
